                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF KENTUCKY

                                    CENTRAL DIVISION                                    JAN 2 2 2019
                                         LEXINGTON
                                                                                        AT ASHLAND
                                                                                      ROBERT R. CARR
                                                                                  CLERK U.S. DISTRICT COURT

Civil Action No. 18-306-HRW


SCOTT MARTIN KADIK,                                                        PETITIONER,



v.                                           ORDER


PERRY COUNTY, DEPARTMENT
OF CORRECTIONS, et al.,                                                     RESPONDENTS.




       Scott Kadik filed this Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.

Consistent with local practice, the matter was referred to United States Magistrate Judge

Matthew A. Stinnett for initial consideration. The Magistrate has issued a report and

recommends that this Petition be dismissed and stricken from the docket. Hearing no objections

to the report and recommendation, and seeing no error in same, this Court adopts the

recommendation.


       Accordingly, IT IS THEREFORE ORDERED AND ADJUDGED:
1)   that the Magistrate Judge's report and recommendation is hereby approved and

     adopted as and for the opinion of the Court,

2)   that in conformity the petition is DISMISSED and is STRICKEN from the

     docket;

3)   the Court declines to grant a Certificate of Appealibility; and


4)   that this is a final and appealable order.




     This 22nd day of January, 2019.




                                                      lloned By:
                                                     ~
                                                     Ut'llt4td ltatt11 District Judge
